The Facts are stated in the opinion.
BY THE COURT
The plaintiff in error was indicted and convicted of uttering the following instrument with intent to defraud:
“Cleveland, O., August 6, 1925
“The Cleveland Trust Company
‘ Pay to the.order of Matz and Williams
Seven Hundred Fifty Dollars.
M. Weisberg.”
The paper writing was actually drawn on August 5th, 1925, and was post dated August 6th.
It is argued that this paper writing is not a check within the meaning of Section 710-176, and the case of Morrison vs. Bailey, 5 Oh St 12, is cited as decisive of this matter. But the case of Wilson vs. Blachly, 11 Oh St 89, ..limits and- explains Morrison vs. Bailey and states on page 96:
'“Post dated checks, i. e. checks dated. forward of the time at which they actually drawn and delivered, seem ,to> have been long familiar to . the commercial world and it seems to be universally conceded that they are none-the less checks on that account and! subject to the legal incidents pertain-» ing to checks only.”
We have read carefully what counsel has to say in regard to the charge of the court;,
But we are wholly at a loss to find any, conflict between one part of the charge and the other.
The judgment will be affirmed. -
Mauck, PJ, Sayre and Middleton, ,JJ» concur.